Title: To James Madison from Caesar Augustus Rodney, 1 January 1807
From: Rodney, Caesar Augustus
To: Madison, James



My Dear Sir
Wilmington Jany. 1st. 1807.

By this day’s mail I send you Lofts’ Reports which contain Somerset’s case.
I found on my way home that the merchants were eluding the embargo, by surrendering up their registers & taking out licenses for coasting.  This Mr. Gallatin had an amendment drawn up to prevent.  It should pass as soon as possible in the shape of a supplement to the original act.  It is a pity the resolution as proposed did not succeed, with the provision in favor of foreign vessels with their cargoes on board or in ballasts.  It would have effectually prevented the game that has been played & a law might have been passed in a more perfect form at leisure.  Your Very Respy. & Sert.

C A. Rodney

